UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2244


TYSON LAVEL MELTON, SR.,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,        Executive   Branch,   Legislative
Brand and Judicial Branch,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-03112-JFM)


Submitted:   February 25, 2015                Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyson LaVel Melton, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyson LaVel Melton, Sr., appeals the district court’s

order denying relief on his civil complaint.                 We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                 Melton v. United

States,    No.    1:14-cv-03112-JFM      (D.   Md.    Nov.   10,     2014).     We

dispense    with       oral   argument   because      the    facts    and     legal

contentions      are   adequately   presented    in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2